Citation Nr: 0423239	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  03-14 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and P.C.


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel





INTRODUCTION

The appellant's service was verified as being with the 
recognized guerrillas from January 1943 to October 1945, with 
the regular Philippine Army from October 1945 to January 
1946, and with the New Philippine Scouts (NPS) from April 
1946 to April 1947.

This appeal arises from a September 2002 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  In his substantive 
appeal, the appellant requested a hearing before a traveling 
Judge of the Board of Veterans' Appeals (Board).  
Subsequently, a regional office hearing before a Decision 
Review Officer was held in May 2003.  The appellant indicated 
in the record that the informal conference hearing satisfied 
his request for a hearing.  In a May 2003 signed statement, 
the veteran indicated that he did not wish to appear at a 
hearing before a Judge of the Board.  

The Board notes that in May 2003, the appellant claimed 
service connection for poor vision, weakness of his body, 
diseases of the heart, and headaches.  These issues are not 
before the Board at this time and are referred to the RO.  

The veteran submitted a statement to the Board received in 
August 2004 requesting early disposition of his claim for 
benefits.  The Board notes that it is possible to interpret 
this statement as a possible Motion to Advance this case on 
the Board's docket.  However, when this statement was 
received a decision in the appellant's case was under review 
by the undersigned Veterans Law Judge.  As such, any Motion 
to Advance is moot.  


FINDING OF FACT

The service department verified the appellant's service with 
the recognized guerrillas from January 1943 to October 1945, 
with the regular Philippine Army from October 1945 to January 
1946, and with the New Philippine Scouts from April 1946 to 
April 1947.  


CONCLUSION OF LAW

The appellant does not have recognized active military 
service for purposes of eligibility for VA nonservice-
connected pension benefits.  38 U.S.C.A. §§ 101, 107 (West 
2002); 38 C.F.R. §§ 3.1, 3.3, 3.7, 3.40, 3.203 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to appellants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
appellant who files a substantially complete application for 
VA benefits.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to matters 
in which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) (service 
during the Iranian hostage crisis is not a "period of war" 
for purposes of entitlement to nonservice-connected pension 
benefits).  The VCAA recognizes certain circumstances where 
VA will refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R § 3.159 
(d).  When there is extensive factual development in a case, 
and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  DelaCruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  The present case involves a question 
of eligibility for VA benefits, and the outcome of this case 
depends on whether the appellant had qualifying service.  To 
the extent in which the law is dispositive in this case, the 
VCAA is not applicable.   

The appellant is claiming non-service connection VA pension 
benefits as a veteran.  The evidence must establish that he 
had qualifying service.  Eligibility for VA benefits is based 
on statutory and regulatory provisions that define an 
individual's legal status as a veteran of active military 
service.  38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 
C.F.R. §§ 3.1, 3.6 (2003).  As a predicate requirement for a 
grant of VA benefits, a claimant must establish that the 
individual upon whose service benefits are sought is a 
"veteran."  The term "veteran" means a person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  See 
Selley v. Brown, 6 Vet. App. 196, 198 (1994).

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except for those inducted between October 
6, 1945 and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not pension or burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.7(p), 3.40(b) and (c).  Service must be certified 
as qualifying by appropriate military authority.  38 C.F.R. § 
3.203 (2003).  Active service will be the period certified by 
the service department. 38 C.F.R. § 3.41.  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a appellant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a).  

However, under the provisions of 38 C.F.R. § 3.203, the only 
valid evidence of service are documents issued by a United 
States service department.  A determination by the service 
department to this effect is binding on VA.  See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Spencer v West, 13 
Vet. App. 376 (2000).  

In support of his claim, the appellant submitted evidence of 
his service, including a certificate from the Commonwealth of 
the Philippines indicating that he was discharged from the 
Philippine Army in January 1946 and written statements and 
testimony that he served in the New Philippine Scouts from 
April 1946 to April 1947.  The appellant claims no other 
dates of service.

The RO requested verification of the appellant's service.  
The service department reply in November 2002 indicated that 
the veteran served in the recognized guerrilla service from 
January 1943 to October 1945 and with the regular Philippine 
Army from October 1945 to January 1946.  Additionally, in 
November 2003, the service department verified that the 
appellant served with the New Philippine Scouts from April 
1946 to April 1947.  The record also includes two Affidavits 
for Philippine Army Personnel, which do not show any 
additional service than what is referenced above.  

Upon review, the records from the service department and 
those records submitted by the appellant do not show 
recognized service so as to confer eligibility for VA pension 
benefits.  The appellant is not disputing that he served only 
with the recognized guerrilla service and the New Philippine 
Scouts.  Instead, the appellant intimated in a June 2004 
statement that laws pertinent to his eligibility were 
discriminatory and that he is entitled to these rights as a 
veteran.  The Board notes that the appellant is recognized 
for his service and entitled to the benefits for such service 
under the law.  However, his recognized service does not 
afford him eligibility for VA pension benefits under the law.  
38 U.S.C.A. § 107; 38 C.F.R. §§ 3.7(p), 3.40(b) and (c).  
While the Board sympathizes with the appellant's position, VA 
is does not have the authority to alter the findings of the 
service department or change the laws pertaining to 
entitlement to the rights authorized by Congress.  See 
Spencer and Duro, supra.  

The Board finds, therefore, that the appellant has no 
qualifying service in the United States Armed Forces, and 
that he is not a "veteran" for VA benefits purposes under the 
laws administered by VA.  As the law and not the evidence of 
record is dispositive in this case, the claim must be denied 
because of the lack of legal entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  


ORDER

The claim of entitlement to basic eligibility for VA non-
service connection pension benefits is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



